Exhibit 10.05 
Graphic [ex105logo.jpg]
 
 
December 9, 2010


Lederman & Co., LLC



245 E. 93rd St. 14E
New York, NY 10022
Attn: Seth Lederman, Managing Member




Re:  Consulting Agreement


Dear Dr. Lederman:


Reference is made to the Consulting Agreement (the “Consulting Agreement”) dated
as of June 4, 2010 between Lederman & Co., LLC (“Lederman & Co.”) and Tonix
Pharmaceuticals, Inc. (“Tonix”).  Lederman & Co. hereby agrees that the
definition of the term IPO for purposes of the Consulting Agreement shall be
amended and restated in its entirety to be:


the closing of the sale of shares of the common stock of the Company to the
public in an underwritten public offering pursuant to an effective registration
statement under the Securities Act of 1933, as amended, resulting in at least
$15,000,000 of proceeds, net of the underwriting discount and commissions, to
the Company


Except as expressly provided herein, the terms and conditions of the Consulting
Agreement remain in full force and effect.  Please confirm Lederman & Co.’s
acknowledgement and acceptance of the terms hereof by returning a signed copy of
this letter to me.



             
 
By:
/s/ SUSAN F. OLIVER       Name:  Susan F. Oliver       Title:  Secretary        
              on behalf of Tonix Pharmaceuticals, Inc.  




 




Acknowledged and Accepted


LEDERMAN & CO., LLC


By: /s/ SETH LEDERMAN
Name:  Seth Lederman
Title:  Managing Member

 
 
 
 
 
 
 
 
 
 
2 Park 80 Plaza West – Suite 200, 250 Pehle Avenue, Saddle Brook, NJ 07663
Tel: 201.291.2642 • Fax: 212.923.5700